                         UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF WISCONSIN

UNITED STATES OF AMERICA                       )
                                               )               18 CR 145
vs.                                            )
                                               )
LISA HOFSCHULZ                                 )

                                MOTION TO CONTINUE

       Comes now defendant LISA HOFSCHULZ, by and through attorney Beau B.

Brindley, and hereby moves the court to continue the trial scheduled for February18,

2020. In support, he states as follows:

       Trial in this matter is presently scheduled for February 18, 2020. On October 15,

2019, this Court entered an order requiring counsel to advise whether it could

accommodate the February 18, 2020 trial date. On October 21, 2019, the undersigned

indicated that he could be prepared for trial at that time. At that time, counsel had a trial

set for February 10, 2020, which was a potential obstacle. This was U.S. v. Ferguson (18

CR 734) in the Northern District of Illinois. That trial was continued as the undersigned

expected it could be. Hence, the undersigned’s schedule was cleared of the only issue

about which he was aware that could interfere with this case.

       As of October 21, 2019, when he agreed that he could accommodate this Court’s

scheduled trial date, the undersigned was scheduled to conduct trial in U.S. v. Burris (17

CR 95) on November 12, 2019, in the Eastern District of Missouri. He was subsequently

scheduled to conduct trial in U.S. v. Frank Purpera (18 CR 19) on January 21, 2020, in

the Western District of Virginia for what was expected to be four or five trial days. This

left ample time to be prepared for trial in the instant case on February 18, 2020. This was

the situation as of October 21, 2019. However, since that time, a number of matters



                                              1
wholly outside the undersigned’s control have combined to change the situation

considerably.

       On October 28, 2019, the government in the Burris case disclosed a substantial

new cooperating witness that significantly changed the landscape of the case. This

disclosure came approximately a week before the scheduled trial. On October 30, 2019,

the undersigned moved to continue that trial in order to investigate the claims of the new

witness and present additional defense evidence. None of this was foreseeable to the

undersigned or known to the undersigned as of October 21, 2019, when he filed a status

report in this case. The Court in St. Louis therefore reset the trial for January 13, 2020.

There was a possible conflict between the Burris case and the Purpera case, but that was

something to be worked out between counsel and those two judges. With the Purpera

trial ending around January 28, 2020, there was ample time to prepare for this case on

February 18, 2020.

       After a series of motions to continue due to issues related to a defense witness in

the Burris case, a motion to continue was ultimately filed due to a surgical procedure that

had to be undergone by counsel for the co-defendant in the Burris case. On January 3,

2020, the Court granted the motion to continue based on the surgical needs of co-counsel.

He set trial in the Burris case for January 21, 2020. This was a direct conflict with the

Purpera trial in the Western District of Virginia. Despite needing a continuance for his

counsel’s surgery, the codefendant would not waive his speedy trial rights beyond

February 3, 2020. The undersigned’s client entered a broad waiver of his speedy trial

rights and the undersigned requested a March trial date. Because of a direct conflict

between these two trial dates, and because the Purpera trial had been scheduled long




                                              2
before, the undersigned filed a motion to continue the Burris trial. The two judges

entered into consultation about the issue. Following that consultation, on January 8,

2020, the Court in the Burris case continued the trial to February 3, 2020. None of this

was at all within the control of the undersigned. He specifically requested a March trial

date. Moreover, the eleventh hour disclosure of a witness and the need for a co-

defendant’s attorney to have surgery were neither foreseeable nor within the control of

the undersigned. With the speedy trial demand of an in custody defendant (the co-

defendant in Burris), there is nothing the undersigned can do to change the February 3,

2020 trial date in that case. That trial is set for two weeks

       In light of all of this litigation and shifting trial scheduling, it was essential for the

undersigned to be able to conduct certain preparation for this trial and the Purpera trial

simultaneously during the week of January 6, 2020. That was a critical week in light of

the scheduling issues confronting counsel. As a point of background, the undersigned’s

wife suffers from significant depression and anxiety issues. Critical to her treatment was

the use of a certified emotional support animal, which she has been working with for the

last 14 years. The animal in question was a Schnauzer named Rocko. Rocko was a

beloved member of the undersigned’s household and an essential part of his wife’s

treatment and well-being. On January 6, 2020, following a telephone conference with the

Court in Virginia, Rocko collapsed at the undersigned’s home. After treatment from a

concierge veterinarian at the undersigned’s home, the undersigned and his wife took

Rocko to the Medvet emergency animal hospital in Chicago. After evaluation from

emergency staff, it was determined that Rocko was suffering from massive internal

bleeding and had almost no blood pressure. He was put on I.V. treatment to keep him




                                               3
alive and it was determined that a massive cyst on his kidney had burst, causing the

bleeding.

       Due the cyst and the bleeding, the only means of survival required a high-risk

emergency surgery to remove his damaged kidney and stop the bleeding. A special

surgical team had to be summoned to conduct the surgery. This process took the entirety

of the day and into the evening on January 6, 2020. Late in the evening on January 6, the

undersigned and his wife learned that the surgery was a success and Rocko had survived.

However, the determination of whether he would be able to recover required significant

hospitalization.

       Rocko remained hospitalized for the remainder of the week. He underwent

multiple procedures including a blood transfusion and repeated evaluations by a

neurologist regarding the risk of blood clot and stroke during the recovery in the hospital.

During this entire process, the undersigned and his wife had to be at the hospital

repeatedly each day. From January 7 to January 12, 2020, the undersigned spent more

than four hours per day physically at the hospital, and significant additional time

supporting his wife, who was psychologically traumatized by the entire experience.

Consultations with her therapist were ongoing throughout the week as we dealt with the

issue as best we could.

       After remarkable improvement and what appeared to be a likely release from the

hospital, on January 10, 2020, Rocko suffered multiple strokes. This development was

particularly devastating given the improvement that had been seen. Rocko had recovered

from a prior stroke successfully in the past. Thus, it was still hoped that he would

recover. After a day of initial improvement, Rocko suffered a blood clot to the lungs on




                                             4
January 12, 2020. That day, after a long and traumatizing struggle, the decision to

euthanize was made by the undersigned and his wife.1 This was an emotionally

devastating experience to both the undersigned and his wife. Moreover, given her

depression and anxiety conditions, the loss of her longtime support animal was even more

traumatic to her. During the week when Rocko was hospitalized, the undersigned and his

wife had to go to the emergency room at Northwestern Hospital due to chest pains she

was experiencing in the midst of the stress of the entire experience.2

           Obviously, this week-long struggle with the hospitalization of a longtime

member of his household and essential element of his life, was outside the control or

knowledge of the undersigned. However, an entire week of preparation time was lost to

this traumatic issue. All of that could not be predicted. Without that week of preparation

time, the possibility to somehow conduct three back-back federal jury trials no longer

existed.

       Immediately following the loss of Rocko, the undersigned had to travel to

Virginia to meet with his incarcerated client in the Purpera case. In order to manage his

wife’s condition, which was dire in light of the loss of Rocko, the undersigned had to

repeatedly fly back and forth from Virginia to Chicago to prepare with Dr. Purpera. This

made it impossible to somehow prepare for this case or the Burris case at the same time.

On January 19, 2020, he traveled to Virginia to conduct the trial. In order to manage his




1
  A copy of the medical bills associated with his treatment are available if the Court
wishes to review them.
2
  A copy of the report from that E.R. visit could also be provided if requested by the
Court.

                                               5
wife’s condition in his absence, her mother had to fly in from Utah to stay with her while

the trial was ongoing.

       In light of the lost week of preparation, the undersigned’s working days during the

Purpera trial were grueling. The undersigned and his trial partner worked 14 to 17 hour

days throughout the entirety of the proceeding. The trial, which had been hoped to be 4

or 5 trial days lasted for a full 7. The undersigned arrived back in the office on January

30, 2020. His wife’s mother had to return to Utah to get back to work.

       At this point, the undersigned is emotionally and physically exhausted from the

events of January 6 to January 30, 2020. The prospect of trying the Burris case, which is

a substantial narcotics conspiracy case (much less complex than either this one or the

Purpera case) is already overwhelming. His wife’s condition remains dire and she needs

constant monitoring and support. In order to deal with the upcoming trial in St. Louis,

her sister is flying in from Texas. She has no family in the Chicago area. A letter from

her therapist regarding the need for support and present family can be provided for the

Court if needed.

       Given the events outside the undersigned’s control, which have eliminated all of

the preparation time he had planned for this case, it will be impossible to answer ready

for trial on February 18, 2020. There is no sense in which effective assistance of counsel

could be provided under these circumstances. Moreover, the undersigned has no more

family to call on to monitor his wife between February 18 and the end of the trial. They

have already exhausted those options. And, as her therapist sees this as a critical time

period, the undersigned cannot be away for a third trial in a row.




                                             6
       Given that changes in the Court schedule beyond the undersigned’s control have

placed a two-week trial starting on February 3, 2020, after the January 21, 2020 trial that

just concluded, it is not remotely possible to be prepared to conduct this trial on February

18, 2020. A continuance is required. The undersigned arranged his schedule to

accommodate this trial. However, a conflagration of circumstances outside of his control

have made it the case that he cannot be prepared by February 18, 2020. A continuance to

March 30, 2020 or a date thereafter that is convenient for the Court will allow the

undersigned to be adequately prepared to try this case and will allow for his wife’s

condition to improve and/or to make other arrangement for her to be monitored while he

is away from home.

       The undersigned apologizes sincerely to the Court for having to make this

request. It had always been the undersigned’s intention to conduct this trial as scheduled

when he told the Court he was able to do so. The undersigned is humbled at having to

make this request but feels it is absolutely necessary in light of the occurrence of the

circumstances described above. The undersigned understands that his request will not

please the Court, but feels that he must make it in order to ensure that Ms. Hofshulz has

any chance at getting adequate representation and a fair trial in this case. The undersigned

prays that the Court not hold counsel’s decision to request this continuance against Ms.

Hofshulz.



       WHEREFORE, the undersigned respectfully moves this Court to continue the

trial date set for February 18, 2020 to the week of March 30, 2020, or some other week

thereafter, which is convenient for the Court.




                                              7
                                  Respectfully submitted,

                                  Lisa Hofschulz
                                  By:    s/ Beau B. Brindley




LAW OFFICES OF BEAU B. BRINDLEY
53 West Jackson Blvd.
Suite 1410
Chicago, Illinois 60604
312.765.8878




                                  8
